In an action to recover damages for personal injuries, the defendant Tibbets Associates appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Winiek, J.), entered June 28, 2001, as denied its motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the appellant’s motion for summary judgment, as issues of fact exist with regard to its alleged negligence and the proximate cause of the accident (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]; Zuckerman v City of New York, 49 NY2d 557 [1980]). Feuerstein, J.P., Goldstein, McGinity and Crane, JJ., concur.